Exhibit 10.1

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”) is made and entered into as of
August 17, 2017 by and among SeaChange International, Inc. (the “Company”) and
the entities and natural persons set forth in the signature pages hereto
(collectively, “Viex”) (each of the Company and Viex, a “Party” to this
Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, as of the date hereof, Viex is deemed to beneficially own shares of the
Company’s common stock, $0.01 par value per share (the “Common Stock”),
totaling, in the aggregate, 3,875,956 shares, or approximately 11.0% of the
Common Stock issued and outstanding on the date hereof; and

WHEREAS, as of the date hereof, the Company and Viex have determined to come to
an agreement to modify the composition of the Board of Directors of the Company
(the “Board”) and as to certain other matters relating to, among other things,
the Company’s 2018 annual meeting of stockholders (the “2018 Annual Meeting”),
as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

Section 1. Board Matters, Appointment of Director and Related Agreements.

(a) Appointment of the New Independent Director. Promptly following the
execution of this Agreement, the Company shall take all necessary actions to
appoint Mark Bonney to serve as a Class I director of the Company (the “New
Independent Director”) with a term expiring at the 2018 Annual Meeting. As a
condition to appointment of the New Independent Director the following
conditions (the “Appointment Conditions”) shall have been satisfied with respect
to such designee: (i) such person shall have been determined in good faith by
the Corporate Governance and Nominating Committee of the Board and by the Board
to qualify as “independent” pursuant to the Securities and Exchange Commission
(“SEC”) and NASDAQ listing standards, to have relevant financial and business
experience to serve on the Board and not to be an Affiliate or Associate of Viex
(as such terms are defined in Section 2 below), and (ii) such person shall have
entered into an agreement with the Company in the form attached as Exhibit A
hereto (the “Director Agreement”), pursuant to which such person agrees to
(A) comply with all Company policies, procedures, processes, codes, rules,
standards and guidelines applicable to all Board members, including the
Company’s code of ethics and business conduct, securities trading policies,
director confidentiality policies, and corporate governance guidelines;
(B) preserve the confidentiality of Company business and information, including
discussions of matters considered in meetings of the Board or Board committees;
and (C) complete the Company’s customary director and officer questionnaire and
other reasonable and customary onboarding documentation and procedures required
by the Company in connection with the election or appointment of Board members,
and such shall have been completed.

(b) Nomination of the New Independent Director. So long as Viex continues to
beneficially own at least three percent (3%) of the then issued and outstanding
Common Stock (the “Minimum Ownership Threshold”) and Viex shall not have been
found to have materially breached its obligations pursuant to this Agreement (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), the Board and the appropriate committee(s) of the Board shall take
all necessary actions to nominate and recommend the New Independent Director for
election at the 2018 Annual Meeting for a term expiring at the Company’s 2021
annual meeting of stockholders.

(c) Replacement Director. So long as Viex continues to satisfy the Minimum
Ownership Threshold, and Viex shall not have been found to have materially
breached its obligations pursuant to this Agreement (as determined by a court of
competent jurisdiction in a final and non-appealable decision), in the event the
New Independent Director is unable to serve as a director, resigns as a director
or is removed prior to the termination or expiration of the Standstill Period,
Viex shall have the right to recommend a replacement director to



--------------------------------------------------------------------------------

the Board. The appointment of any such person to the Board shall be subject to
approval of the Corporate Governance and Nominating Committee of the Board and
the Board after exercising its fiduciary duties in good faith, which approval
shall not be unreasonably withheld (any such replacement nominee appointed in
accordance with the terms of this Section will be referred to herein as the
“Replacement Director” and references herein to the “New Independent Director”
shall be deemed a reference to the “Replacement Director”), and the Appointment
Conditions having been satisfied with respect to the Replacement Director. In
the event the Corporate Governance and Nominating Committee of the Board and the
Board do not accept the Replacement Director recommended by Viex, the Parties
will continue to follow the procedures of this Section 1(c) until a Replacement
Director is appointed or elected to the Board, provided Viex continues to be
eligible to appoint a Replacement Director pursuant to the first sentence of
this Section 1(c).

(d) Director Compensation. The Company agrees that the New Independent Director
or any Replacement Director shall receive (i) the same benefits of director and
officer insurance, and any indemnity and exculpation arrangements available
generally to the directors on the Board, (ii) the same compensation for his
service as a director as the compensation received by other non-management
directors on the Board, and (iii) such other benefits on the same basis as all
other non-management directors on the Board.

(e) Director Resignation. Concurrent with and as a condition to effectiveness of
this Agreement, Steven Craddock shall have resigned as member of the Board,
chairman of the Board and from any committees of the Board.

Section 2. Covenants.

(a) Viex agrees that it will cause its controlled Affiliates and Associates to
comply with the terms of this Agreement and shall be responsible for any breach
of this Agreement by any such controlled Affiliate or Associate. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement.

(b) During the term of the Standstill Period (defined below), Viex agrees that
it will appear in person or by proxy at any meeting of the Company’s
stockholders and vote all shares of Common Stock of the Company beneficially
owned by Viex at the meeting in favor of any proposal supported by a majority of
the Board; provided, however, that Viex shall have the right to vote in
accordance with the recommendation of Institutional Shareholder Services Inc.
(“ISS”) and Glass, Lewis & Co. (“Glass Lewis”) with respect to any matter, other
than nominees for election as directors to the Board, for which the
recommendation of both ISS and Glass Lewis differs from the Board’s
recommendation; provided, further, that Viex shall have the right to vote in its
sole discretion with respect to any Extraordinary Transaction (as defined below)
if such Extraordinary Transaction is not supported unanimously by the Board.

Section 3. Standstill Provisions.

Viex agrees that from the date of this Agreement until 11:59 p.m., Eastern Time,
on August 30, 2018 (the “Standstill Period”), neither it nor any of its
Affiliates or Associates under its control or direction will, and it will cause
each of its Affiliates and Associates under its control and direction not to,
directly or indirectly, in any manner:

(a) purchase or cause to be purchased or otherwise acquire or agree to acquire
beneficial ownership of any Common Stock or other securities issued by the
Company, or any securities convertible into or exchangeable for Common Stock,
such that Viex, together with its Affiliates and Associates would, in the
aggregate, beneficially own a number of shares in excess of fifteen percent
(15.0%) of the then outstanding shares of Common Stock;

 

- 2 -



--------------------------------------------------------------------------------

(b) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents, in each case, with respect to securities
of the Company;

(c) form, join or in any way participate in any “partnership, limited
partnership, syndicate or other group” (within the meaning of Section 13(d)(3)
of the Exchange Act) with respect to the Common Stock (other than a
“partnership, limited partnership, syndicate or other group” that includes all
or some of the persons identified on Exhibit B and their Affiliates, but does
not include any other entities or persons not identified on Exhibit B as of the
date hereof);

(d) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any annual meeting or special meeting of stockholders) or deposit any Common
Stock in any voting trust or subject any Common Stock to any arrangement or
agreement with respect to the voting of any Common Stock, other than any such
voting trust, arrangement or agreement solely among the members of Viex and
otherwise in accordance with this Agreement;

(e) seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors;

(f) (A) make any proposal (binding or non-binding) for consideration by
stockholders at any annual or special meeting of stockholders of the Company or
participate in any proposal made by any third party, (B) conduct a referendum of
stockholders, (C) make a request for any stockholder list materials or any books
and records of the Company or any of the Company’s Affiliates or Associates
whether pursuant to Section 220 of the Delaware General Corporation Laws or
otherwise, (D) make or, other than as unanimously supported by the Board,
participate in any offer or proposal (with or without conditions and whether
public or private) with respect to any merger, acquisition, recapitalization,
restructuring, disposition, distribution, spin-off, asset sale, joint venture or
other business combination involving the Company or of any of its Affiliates (an
“Extraordinary Transaction”), or encourage, initiate or support any other third
party with respect to any of the foregoing, (E) make any public communication in
opposition to any Extraordinary Transaction approved by the Board, (F) call or
seek to call a special meeting of stockholders of the Company, or (G) initiate,
encourage or participate in any “vote no”, “withhold” or similar campaign with
respect to any annual or special meeting of the stockholders of the Company,
directly or indirectly;

(g) seek, alone or in concert with others, representation on the Board or the
removal of any member of the Board, except as specifically permitted in this
Agreement;

(h) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders;

(i) institute, solicit, assist or join, as a party, any litigation, arbitration
or other proceeding against or involving the Company or any of its current or
former directors or officers (including derivative actions) other than
(A) litigation by Viex to enforce the provisions of this Agreement,
(B) counterclaims with respect to any proceeding initiated by, or on behalf of,
the Company or its Affiliates against Viex and (C) the exercise of statutory
appraisal rights;

(j) disclose that Viex voted contrary to the recommendation of the Board on any
matter before a meeting of stockholders of the Company, other than a vote at a
meeting of stockholders of the Company in connection with an Extraordinary
Transaction;

(k) authorize, solicit, pay or subsidize any third party to perform, act in
concert with another person to, commit to, or agree in writing or otherwise to
do, advise, assist or encourage any person in connection with, or enter into any
discussions, negotiations, arrangements or understandings with any person with
respect to, any act prohibited in this Section 3;

 

- 3 -



--------------------------------------------------------------------------------

(l) make any request or submit any proposal to amend or waive the terms of this
Agreement or take any other action regarding any of the types of matters
addressed in this Section 3 that would, or would reasonably be expected to,
trigger public disclosure obligations for any Party; or

(m) disclose any intention, plan or arrangement inconsistent with any provision
of this Section 3.

Section 4. Representations and Warranties of the Company.

The Company represents and warrants to Viex that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution, delivery and performance of this Agreement by the
Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound and
(d) the Company has not, directly or indirectly, compensated or agreed to, and
will not, compensate Steven Craddock in connection with his resignation from the
Board pursuant to Section 1(e) with any cash, securities (including any rights
or options convertible into or exercisable for or exchangeable into securities
or any profit sharing agreement or arrangement), or other form of compensation
directly or indirectly related to the Company. The Company is not precluded
under this Section 4 from allowing the continued vesting of the Deferred Stock
Units that Mr. Craddock and the other non-employee directors were granted on
July 13, 2017 in accordance with past Company policy and practice.

Section 5. Representations and Warranties of Viex.

Viex represents and warrants to the Company that (a) the authorized signatory of
Viex set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind Viex thereto, (b) this Agreement
has been duly authorized, executed and delivered by Viex, and is a valid and
binding obligation of Viex, enforceable against Viex in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of Viex as currently in
effect, (d) the execution, delivery and performance of this Agreement by Viex
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to Viex, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which Viex is a party or by which it is bound, (e) as of the date
of this Agreement, Viex is deemed to beneficially own in the aggregate 3,875,956
shares of the Common Stock issued and outstanding on the date hereof, (f) as of
the date hereof, Viex does not currently have, and does not currently have any
right to acquire or any interest in any other securities of the Company (or any
rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company or any of its controlled Affiliates, including any
swaps or other derivative arrangements designed to produce economic benefits and
risks that correspond to the ownership of Common Stock, whether or not any of
the foregoing would give rise to beneficial ownership (as determined under Rule
13d-3 promulgated under the Exchange Act), and whether or not to be settled by
delivery of Common Stock, payment of cash or by other consideration, and without
regard to any short position under any such contract or arrangement) and
(g) Viex has not, directly or indirectly, compensated or agreed to, and

 

- 4 -



--------------------------------------------------------------------------------

will not, compensate the New Independent Director for his respective service as
a director of the Company with any cash, securities (including any rights or
options convertible into or exercisable for or exchangeable into securities or
any profit sharing agreement or arrangement), or other form of compensation
directly or indirectly related to the Company or its securities.

Section 6. Public Disclosure.

Promptly following the execution of this Agreement, the Company shall issue a
mutually agreeable press release (the “Press Release”), the Company shall file a
Current Report on Form 8-K and Viex shall file an amendment on Schedule 13D.
Prior to the issuance of the Press Release and subject to the terms of this
Agreement, neither party shall otherwise issue a press release or public
announcement regarding this Agreement or the matters contemplated hereby without
the prior written consent of the other Party. During the Standstill Period,
neither the Company nor Viex shall make any public announcement or statement
that is inconsistent with or contrary to the statements made in the Press
Release, except (a) as required by law or the rules of any stock exchange (and,
in any event, each Party will provide the other Party, prior to making any such
public announcement or statement, a reasonable opportunity to review and comment
on such disclosure, to the extent reasonably practicable under the
circumstances, and each Party will consider any comments from the other in good
faith), (b) with the prior written consent of the other Party, or (c) otherwise
in accordance with this Agreement.

Section 7. Expenses.

Each Party shall be responsible for its own fees and expenses in connection with
the negotiation and execution of this Agreement and the transactions
contemplated hereby; provided, however, that the Company shall promptly
reimburse Viex for its reasonable, documented out-of-pocket fees and expenses of
its outside legal counsel incurred in connection with the negotiation and
execution of this Agreement and the transactions contemplated hereby in an
amount not to exceed in the aggregate $50,000.

Section 8. Specific Performance.

Each of Viex, on the one hand, and the Company, on the other hand, acknowledges
and agrees that irreparable injury to the other Party hereto would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and that such injury may
not be adequately compensable by the remedies available at law (including the
payment of money damages). It is accordingly agreed that Viex (or any of the
entities and natural persons listed in the signature pages hereto), on the one
hand, and the Company, on the other hand (the “Moving Party”), shall each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof without the necessity of posting bond or other
security, and the other Party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This Section 8
is not the exclusive remedy for any violation of this Agreement.

Section 9. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

- 5 -



--------------------------------------------------------------------------------

Section 10. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon receipt, when sent by e-mail to the e-mail address
for a Party set forth below; or (iv) one (1) business day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the Party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

  

SeaChange International, Inc.

  

50 Nagog Park

  

Acton, Massachusetts 01720

  

Attention: Edward Terino

  

Telephone: (978) 897-0100

  

Email: ed.terino @schange.com

With a copy to (which shall not constitute notice) to:

  

SeaChange International, Inc.

  

50 Nagog Park

  

Acton, Massachusetts 01720

  

Attention: David McEvoy

  

Telephone: (978) 897-0100

  

Email: dave.mcevoy@schange.com

 

If to Viex or any member thereof:

  

Viex Capital Advisors, LLC

  

825 Third Avenue, 33rd Floor

  

New York, New York 10022

  

Attention: Eric Singer

  

Telephone: (212) 752-5750

  

Email: singer@viexcapital.com

With a copy (which shall not constitute notice) to:

  

Olshan Frome Wolosky LLP

  

1325 Avenue of the Americas

  

New York, NY 10019

  

Attention: Steve Wolosky, Esq.

  

Telephone: (212) 451-2333

  

Facsimile: (212) 451-2222

  

Email: swolosky@olshanlaw.com

Section 11. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

 

- 6 -



--------------------------------------------------------------------------------

Section 12. Waiver of Jury Trial.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 13. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

Section 14. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Agreement not cured on
reasonable written notice or which, if cured, recurs, neither it nor any of its
respective agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors, shall (a) in any way publicly criticize, disparage, call
into disrepute, comment negatively on or otherwise defame or slander any other
Party or any such other Party’s subsidiaries, affiliates, successors, assigns,
current or former officers, current or former directors or employees, or any of
their businesses, products or services, or (b) authorize, solicit, pay or
subsidize any third party to perform, act in concert with another person to,
commit to, or agree in writing or otherwise to do, advise, assist or encourage
any person in connection with, or enter into any discussions, negotiations,
arrangements or understandings with any person with respect to, any act
prohibited by this Section. Notwithstanding the foregoing, nothing in this
Section shall be deemed to prevent any Party from complying with a request for
information from any governmental authority with jurisdiction over the Party
from whom information is sought, provided that, solely in the case of any
disclosure that is proposed or required to appear in any required disclosure
relating thereto, such Party must provide written notice, to the extent legally
permissible and practicable under the circumstances, to the other Party prior to
making any such public disclosure and reasonably consider any comments of such
other Party.

Section 15. Confidentiality.

Viex (with respect to itself and its Affiliates and Associates) hereby agrees,
and the New Independent Director, and any Replacement Director, shall agree,
that during such term as a member of the Board and thereafter, such person will
not, without the prior written consent of the Company, for any reason divulge to
any third-party or use for his, her or its own benefit, or for any purpose other
than the exclusive benefit of the Company, any information that would reasonably
be deemed to be confidential information of the Company or its Affiliates,
including any confidential information of a third party made available to the
Company or its Affiliates. Notwithstanding the foregoing, if any such person is
compelled to disclose such confidential information by court order or other
legal process, to the extent permitted by applicable law, such person shall
promptly so notify the Company so that it may seek a protective order or other
assurance that confidential treatment of such confidential information shall be
afforded, and such person shall reasonably cooperate with the Company in
connection therewith. If any such person is so obligated by court order or other
legal process to disclose any such confidential information, such person will
disclose only the minimum amount of such confidential information as is
necessary for such person to comply with such court order or other legal
process.

 

- 7 -



--------------------------------------------------------------------------------

Section 16. Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto with
respect to this subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Viex. No failure on the part of any Party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without, with respect to
any member of Viex, the prior written consent of the Company, and with respect
to the Company, the prior written consent of Viex. This Agreement is solely for
the benefit of the Parties hereto and is not enforceable by any other persons,
other than the provisions of Section 14 for which the persons specified therein
are intended third party beneficiaries of such provisions and shall have all
legal right and standing to enforce such provisions directly.

Section 17. Construction.

When a reference is made in this Agreement to a Section, such reference shall be
to a Section of this Agreement, unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” and “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “will” shall be construed to have the same meaning as
the word “shall.” The words “dates hereof” will refer to the date of this
Agreement. The word “or” is not exclusive. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. Any agreement, instrument, law, rule or statute defined or referred to
herein means, unless otherwise indicated, such agreement, instrument, law, rule
or statute as from time to time amended, modified or supplemented.

Each of the Parties acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said counsel.
Each Party and its counsel cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto exchanged among the Parties shall be deemed the work
product of all Parties and may not be construed against any Party by reason of
its drafting or preparation. Accordingly, any rule of law or any legal decision
that would require interpretation of any ambiguities in this Agreement against
any Party that drafted or prepared it is of no application and is hereby
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.

[The remainder of this page intentionally left blank]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Cooperation Agreement has been duly executed and
delivered by the duly authorized signatories of the Parties as of the date
hereof.

 

SEACHANGE INTERNATIONAL, INC. By:  

/s/ Edward Terino

Name:   Edward Terino Title:   Chief Executive Officer

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

VIEX OPPORTUNITIES FUND, LP – SERIES ONE By:  

VIEX GP, LLC

General Partner

By:  

/s/ Eric Singer

  Name: Eric Singer   Title: Managing Member VIEX GP, LLC By:  

/s/ Eric Singer

  Name: Eric Singer   Title: Managing Member

 

VIEX CAPITAL ADVISORS, LLC By:  

/s/ Eric Singer

  Name: Eric Singer   Title: Managing Member

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

VIEX SPECIAL OPPORTUNITIES FUND II, LP By:  

VIEX Special Opportunities GP II, LLC

General Partner

By:  

/s/ Eric Singer

  Name: Eric Singer   Title: Managing Member

 

VIEX SPECIAL OPPORTUNITIES GP II, LLC By:  

/s/ Eric Singer

  Name: Eric Singer   Title: Managing Member

 

/s/ Eric Singer

ERIC SINGER

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Director Agreement

Agreement, dated as of August 17, 2017 (the “Director Agreement”), by and
between SeaChange International, Inc. (the “Company”) and Mark Bonney
(“Mr. Bonney”) (each of the Company and Mr. Bonney, a “Party” to this Director
Agreement, and collectively, the “Parties”);

WHEREAS, as of the date hereof, the Company has entered into a Cooperation
Agreement (the “Cooperation Agreement”) with Eric Singer, Viex Capital Advisors,
LLC and the other parties set forth on the signature pages thereto;

WHEREAS, pursuant to the Cooperation Agreement, execution of this Agreement by
Mr. Bonney is a condition precedent to the appointment to Mr. Bonney to the
Company’s board of directors (the “Board”);

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1. Mr. Bonney hereby agrees to (A) comply with all Company policies, procedures,
processes, codes, rules, standards and guidelines applicable to all Board
members, including the Company’s code of ethics and business conduct, securities
trading policies, director confidentiality policies, and corporate governance
guidelines; (B) preserve the confidentiality of Company business and
information, including discussions of matters considered in meetings of the
Board or Board committees; and (C) complete the Company’s customary director and
officer questionnaire and other reasonable and customary onboarding
documentation and procedures required by the Company in connection with the
election or appointment of Board members.

2. This Director Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without reference to the
conflict of laws principles thereof. Capitalized terms used herein that are not
otherwise defined shall have the meaning set forth in the Cooperation Agreement.
Sections 8-17 of the Cooperation Agreement are hereby incorporated by reference
herein, mutatis mutandis.

IN WITNESS WHEREOF, this Director Agreement has been duly executed and delivered
by the undersigned as the date first above written.

SEACHANGE INTERNATIONAL, INC.

 

By:           Name: Edward Terino      Mark Bonney, Individually    Title: Chief
Executive Officer        



--------------------------------------------------------------------------------

EXHIBIT B

Viex Opportunities Fund, LP – Series One

Viex Special Opportunities Fund II, LP

Viex GP, LLC

Viex Special Opportunities GP II, LLC

Viex Capital Advisors, LLC

Eric Singer

 

- 13 -